                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


MICHAEL RAY KING
ADC #161847                                                                         PLAINTIFF

VS.                               5:19-CV-00235-BRW-JJV

TURNTINE, Nurse,
Dub Brassell Detention Center, et al.                                            DEFENDANTS



                                            ORDER

         I have reviewed the Partial Recommended Disposition submitted by United States

Magistrate Judge Joe J. Volpe. After careful review, I approve and adopt the Partial

Recommended Disposition as my findings in all respects.

         Accordingly, Plaintiff may PROCEED with his inadequate medical care claim against

Defendants Turntine and Iverson in their individual capacities only. All other claims and

Defendants are DISMISSED WITHOUT PREJUDICE for failure to state a plausible claim.            I

certify that an in forma pauperis appeal from this Order would not be taken in good faith.1

          IT IS SO ORDERED this 9th day of September, 2019.



                                                         Billy Roy Wilson __________________
                                                         UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                1
